Citation Nr: 1702460	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracolumbar spine condition. 

2.  Entitlement to service connection for a thoracolumbar spine condition.

3.  Entitlement to service connection for a cervical spine condition. 

(The issues of entitlement to service connection for a gastrointestinal condition and entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), prior to January 30, 2013, are addressed in a separate decision.)


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, followed by 25 years of reserve component service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for a thoracolumbar spine condition, claimed as backache, was previously denied in a June 2004 rating decision.  The Board acknowledges that the RO implicitly reopened and adjudicated the issue on the merits in the April 2013 Statement of the Case (SOC).  Despite the determination reached by the RO, the Board must make its own determination as to whether new and material evidence has been received to reopen the Veteran's claim with respect to this issue.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Regarding the characterization of the issues on appeal, the Board notes that the Veteran's January 2010 claim was for entitlement to service connection for "upper and lower back condition."  The RO treated this claim as a petition to reopen the previously denied claim of entitlement to service connection for a back ache and characterized the issue as entitlement to service connection for "lumbar and cervical spondylosis previously considered as back ache."  

The Board recognizes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

In the present case, despite the fact that the RO characterized the Veteran's claim of entitlement to service connection for "upper and lower back condition" as one issue and as a petition to reopen the previously denied claim for a back ache, the Board finds that the issue of entitlement to service connection for an upper back condition, or cervical spine condition, is a new claim, separate and distinct from the Veteran's March 2004 claim for "back ache."  The 2004 claim dealt specifically with the thoracolumbar spine, as indicated in the June 2004 rating decision, which referenced a service treatment record showing treatment for mid-back pain and spasm of the lumbar area. 

In contrast, the evidence developed during the processing of the instant claim reflects that, in addition to a thoracolumbar spine condition, the Veteran has also been diagnosed with a cervical spine condition for which he seeks service connection.  See January 2013 VA Examination Report.  VA generally recognizes that the spine is composed of two distinct segments, for VA disability purposes.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (allowing for separate disability ratings for thoracolumbar and cervical spine segments).  Accordingly, under Boggs and Velez, because the Veteran has two separate diagnoses, lumbar spondylosis and cervical spondylosis, and these two diagnoses affect different and distinct body systems, thoracolumbar and cervical spine segments, the Board finds that the Veteran's claim for a cervical spine condition, claimed as an upper back condition, is a new claim and does not require a showing of new and material evidence.  In light of the foregoing, the Board has recharacterized the issues for consideration as reflected on the title page to more accurately reflect the distinct disorders for which the Veteran seeks service connection.  

The Board notes that the Veteran is represented by an attorney for the issues of entitlement to service connection for GERD and entitlement to an increased rating for PTSD, which are addressed in a separate decision.  However, the attorney specifically limited her representation to the issues of PTSD and GERD in her VA Form 21-22a received by VA in November 2008.  Because the Veteran was unrepresented prior to the November 2008 VA Form 21-22a, the Board sent the Veteran a power of attorney clarification letter in October 2016.  The letter advised the Veteran that he was currently unrepresented in his lumbar and cervical spine claims and asked him whether he wished to remain unrepresented, whether he wished to appoint an accredited Veterans Service Organization (VSO) to represent him, or whether he wished to appoint a private attorney or "agent" to represent him.  The letter also informed the Veteran that if the Board did not hear from him or his new representative within 30 days of the date of the letter, it would assume that he wished to represent himself and it would resume review of his appeal.  To date, the Veteran has not responded to the letter.  Accordingly, the Board concludes that the Veteran wishes to proceed unrepresented with regard to his lumbar and cervical spine claims.  

However, as the Veteran is represented with regard to the issues of entitlement to service connection for GERD and entitlement to an increased rating for PTSD, they are addressed in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments," ¶ 14(c)(11) (providing that if different representatives acted with respect to different issues, a separate decision is to be generated for the issues addressed by each representative). 

The issues of entitlement to service connection for a thoracolumbar spine condition and a cervical spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO denied a claim of entitlement to service connection for a thoracolumbar spine condition.  No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Additional evidence received since the RO's June 2004 decision is new to the record and relates to an unestablished fact necessary to substantiate the merits of the claim of entitlement to service connection for a thoracolumbar spine condition and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a thoracolumbar spine condition.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision is final as to the claim of entitlement to service connection for a thoracolumbar spine condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a thoracolumbar spine condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a thoracolumbar spine condition is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. New and Material Evidence 

The Veteran's claim of entitlement to service connection for a thoracolumbar spine condition was previously denied, and the Veteran seeks to reopen the claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

In March 2004, the Veteran filed a claim of entitlement to service connection for a back ache, which the RO denied in a June 2004 rating decision on the basis that there was no current disability and because there was no evidence of a nexus between a back condition and a muscle strain in service.  The Veteran was notified of the decision and his appellate rights by a letter later that month.  The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision.  The June 2004 rating decision therefore became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the RO's June 2004 rating decision included the Veteran's service treatment records showing that he injured his back in 1967 and VA treatment records showing no current back disability.  Based on this evidence, the RO concluded that the Veteran did not have a back condition that was caused by service and denied the Veteran's claim for service connection.

In February 2009, the Veteran requested that his claim of entitlement to service connection for a low back condition be reopened.  Relevant additional evidence received since the RO's June 2004 rating decision includes a January 2013 VA examination report, which shows that the Veteran has a current diagnosis of lumbar spondylosis.  

This evidence was not previously on file at the time of the RO's June 2004 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of current disability, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a thoracolumbar spine condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim set forth in Shade.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim of entitlement to service connection for a thoracolumbar spine condition is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a thoracolumbar spine condition is reopened; the appeal is granted to this extent only.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's remaining issues on appeal.

The Veteran seeks service connection for lumbar and cervical spine conditions.  An August 1967 service treatment record reflects that the Veteran was treated for back pain and lumbar muscle spasms, and he was diagnosed with a muscle sprain.  

The claims file contains an August 1978, VA Form 10-10 (Application for Medical Benefits), which shows that the Veteran desired treatment for back and stomach pains.  However, it does not appear that an effort to obtain these records has been undertaken.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

Upon remand, the RO should attempt to locate any outstanding VA treatment records dated in 1978 regarding back treatment and associate them with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Additionally, as the record indicates that the Veteran receives ongoing VA treatment, any current VA treatment records should be obtained on remand.

The Veteran was afforded a VA examination in January 2013.  After examining the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with lumbar and cervical spondylosis and opined that these disabilities were less likely than not incurred in or caused by service because "the present changes at cervical and lumbar conditions are related to the normal process of aging, [and] the claims file is silent for degenerative spine changes during military service."  

The Board finds this opinion to be inadequate to the extent that it did not discuss the service treatment record showing treatment for a back injury.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).   "A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

In light of the foregoing, the claim must be remanded for an addendum opinion with an adequate rationale regarding the etiology of the Veteran's diagnosed lumbar and cervical spine conditions.  38 C.F.R. § 3.159(c)(4); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issues on appeal, particularly including records from August 1978, as well as any other VA treatment records dated from February 2013 to the present.  If no such records are located, that fact should be documented in the claims file.

2. After all available records have been associated with the claims file, obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed lumbar and cervical spine conditions.  The claims file, to include a copy of this remand, must be provided to and reviewed by the examiner.  If an examination is deemed necessary in rendering the addendum opinion, another evaluation should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any of the Veteran's currently diagnosed lumbar and cervical spine conditions, to include lumbar spondylosis and cervical spondylosis, had its onset during service or is related to any in-service disease, event, or injury, to include the documented August 1967 back injury, and the Veteran's assertions of experiencing back pain after service. 

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


